UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6107


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY RAVON RUFFIN, a/k/a Anthony Ray Ruffin,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. James A. Beaty, Jr., Senior District Judge. (1:08-cr-00304-JAB-1; 1:14-cv-
00087-JAB-JLW)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Ravon Ruffin, Appellant Pro Se. Michael A. DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Ravon Ruffin seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255

(2012) motion and the order denying Ruffin’s motion to alter or amend the judgment.

The orders are not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Ruffin has not

made the requisite showing. Accordingly, although we grant Ruffin’s motions to file

addendums to his informal brief, we deny his motions for a certificate of appealability

and for appointment of counsel and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                               DISMISSED

                                             2